Citation Nr: 1600171	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-35 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's service-connected left knee and/or bilateral ankle disabilities. 


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1987 to April 1992, from January 2002 to September 2002, from February 2003 to February 2004, and from June 2007 to August 2008, with additional service in the Army National Guard from 1992 to the present.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


REMAND

The Veteran seeks service connection for a right knee disorder, which he asserts was incurred during service, or alternatively, is secondary to his service-connected left knee and/or bilateral ankle disabilities.  

During a September 2015 hearing before the Board, the Veteran testified that he was injured by an improvised explosive device (IED) on two occasions while serving in Iraq from 2007 to 2008.  He stated that he believed he may have injured his right knee during that time, but did not report any specific injuries to his right knee because his left knee and ankles were more painful.  The Veteran also testified that he walked with a limp due to his service-connected left knee and bilateral ankle disabilities, which he believed may have caused and/or aggravated his right knee.

Service treatment records show that in March 2002, the Veteran reported right ankle and knee pain after falling down a cliff.  He stated that his right leg pulled behind him, banging his leg at the knee.  The assessment was a knee sprain and ankle sprain.  In March 2003, the Veteran reported right knee and ankle pain after twisting his right ankle running.  Additionally, upon returning from Iraq in May 2008, the Veteran reported that his vehicle was hit by an IED and a grenade while he was on patrol.  In a May 2008 post-deployment health assessment questionnaire, the Veteran reported swollen, stiff, and painful joints during his deployment and continuously thereafter.  An August 2008 VA treatment record, which is dated three days after the Veteran's last period of active duty, shows that the Veteran reported bilateral knee pain, which started while serving in Iraq in early 2008.  A physical examination revealed pain and decreased range of motion, bilaterally.  The impression was "chronic joint problems, maybe secondary to tendonitis."

The Veteran underwent VA examinations of his right knee in January 2011 and July 2014.  The January 2011 VA examiner provided an opinion as to whether a right knee disorder was related to the Veteran's service-connected bilateral ankle disabilities, and the July 2014 examiner provided an opinion as to whether a right knee disorder was related to the Veteran's service-connected left knee disability.  However, neither examiner addressed the issue of whether a right knee disorder is directly related to service.  As there is at least an indication that a right knee disorder may be related to the Veteran's active duty, the Board finds that a remand is necessary in order to obtain a new VA examination with an etiological opinion as to direct service connection.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

During the January 2011 VA examination, the Veteran reported chronic bilateral knee pain, primarily in the patella area.  X-rays of the knees performed in September 2010 revealed mild degenerative changes and significant spurring of the patella at the insertion of the quadriceps tendon and the infrapatellar ligament.  The impression was patellar spurring of the left knee and patellar tendonitis/ spurring of the right knee.  The examiner provided the following etiological opinion:

It is less likely as not that any of the complaints regarding tendonitis and degenerative spurring of the right knee are the direct and proximate result of his service-connected ankle conditions.  It is at least as likely as not that any degenerative changes and/or problems associated with tendonitis are associated with his body habitus.

The Board finds that the January 2011 VA examiner's opinion is in adequate for two reasons.  First, the examiner did not provide a rationale to support the opinion that the Veteran's right knee disorder was likely due to his body habitus, rather than his service connected ankle disabilities.  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Additionally, the examiner only addressed causation and failed to address aggravation.  See 38 C.F.R. § 3.310 (secondary service connection may be established for a disability which was proximately caused by or proximately aggravated by a service-connected disability).  Accordingly, on remand, the RO must obtain another etiological opinion with respect to whether a right knee disorder was caused or aggravated by the Veteran's service-connected bilateral ankle disabilities.  See Barr, 21 Vet. App. at 311.

The record shows that the Veteran previously served in the Georgia National Guard and currently serves in the Mississippi National Guard.  Although the record contains some records from the Veteran's service in the Army National Guard, it does not appear that the RO has obtained the Veteran's complete records from each state's Adjutant General.  Because these records are potentially relevant to the Veteran's service connection claim, the Board finds that a remand is necessary in order to attempt to obtain the Veteran's complete personnel and treatment records for his entire periods of service in the Georgia National Guard and the Mississippi National Guard.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 3.159(c) (2015).  

Finally, during the September 2015 hearing before the Board, the Veteran testified that he received treatment for right knee pain at Baptist Health Clinic in Clinton, Mississippi, and was recently referred to Mississippi Sports Medicine for evaluation of his right knee.  As these records are potentially relevant to the Veteran's service connection claim, on remand, the RO must attempt to obtain these private treatment records.  Id. 

Accordingly, the case is remanded for the following action:

1. The RO must attempt to obtain: (a) all outstanding personnel and treatment records for the Veteran's entire periods of service in the Georgia National Guard and the Mississippi National Guard; and (b) the Veteran's private treatment records from the Baptist Health Clinic and Mississippi Sports Medicine.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 
All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an examination to determine whether a right knee disorder is related to his military service or to a service-connected disorder.  The electronic claims file, including any records obtained pursuant to this Remand, must be made available to an appropriate examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted. 

After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to: 

(a)  Whether any currently or previously diagnosed right knee disorder was caused by the Veteran's service-connected ankle disabilities;

(b)  Whether any previously or currently diagnosed right knee disorder was aggravated by the Veteran's service-connected ankle disabilities;

(c) Whether any previously or currently diagnosed right knee disorder was incurred in or due to the Veteran's active duty service.  The examiner must specifically consider and discuss the March 2002 and March 2003 service treatment records showing in-service complaints of right knee pain and an August 2008 VA treatment record showing that three days after his last period of active duty, the Veteran reported bilateral knee pain since early 2008 while serving in Iraq and received a diagnosis of probable tendonitis.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a right knee disorder must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 


